USCA4 Appeal: 22-6309      Doc: 17         Filed: 10/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6309


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HENRY MCKINLEY SCOTT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00054-RGD-LRL-1)


        Submitted: October 20, 2022                                   Decided: October 24, 2022


        Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Henry McKinley Scott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6309      Doc: 17        Filed: 10/24/2022     Pg: 2 of 2




        PER CURIAM:

               Henry McKinley Scott, a federal inmate, appeals the district court’s order denying

        his motion for compassionate release and a reduced Sentencing Guidelines range under the

        First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record

        and the district court’s order and affirm. United States v. Scott, No. 2:18-cr-00054-RGD-

        LRL-1 (E.D. Va. Feb. 10, 2022). We also deny Scott’s motion and supplemental motion

        for appointment of counsel. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                     AFFIRMED




                                                    2